Exhibit 10.2

Personal & Confidential

August 7, 2007

Mr. Gilbert L. Klemann II

[Home Address]

Dear Gil:

This letter is an amendment to and supersedes your Employment Agreement dated
January 1, 2001 (the “Employment Agreement”). This letter sets forth the terms
and conditions relating to your separation from employment with Avon Products,
Inc. (“Avon” or the “Company”) and the benefits that the Company is prepared to
offer to you in lieu of benefits under the Company’s severance program and of
benefits provided under the Employment Agreement provided that you agree to and
fulfill the conditions for such additional benefits outlined in this letter.

1. Separation Date. Your last day of active employment with Avon will be
December 31, 2007 (the “Separation Date”). At that time, you will receive a
payment for any earned, but unused, vacation benefits through the Separation
Date. The remaining provisions of this letter, including the benefits provided
to you under Paragraphs 2 through 9 below, are conditioned upon your complying
with the terms of this letter, including signing and not revoking the general
release attached as Exhibit A to this letter.

If you voluntarily terminate employment prior to the Separation Date or are
terminated by Avon for “Cause” before the Separation Date, this letter will
become null and void and the terms of your Employment Agreement will govern. For
purposes of this letter agreement, a termination for “Cause” shall mean a
termination of the employment relationship between you and Avon due to your
discharge for any of the following reasons: (a) continued failure to perform
substantially your duties with Avon, as determined by Avon (other than any such
failure resulting from your temporary incapacity during physical or mental
illness); (b) willful conduct which is demonstrably and materially injurious to
Avon, monetarily, or otherwise; (c) personal dishonesty in the



--------------------------------------------------------------------------------

performance of your duties; (d) breach of fiduciary duty involving personal
profit; (e) conviction of a felony or a misdemeanor; or (f) willful or repeated
violation of any Avon rule or procedure, including without limitation,
absenteeism, violation of safety rules and insubordination. Any other type of
termination of employment (e.g., disability, termination not for “Cause”, etc.)
will not void the terms of this letter. After the Separation Date, you will
remain on Avon’s payroll, as set forth and subject to the conditions below,
through the expiration of the Continuation Period (as defined below).

2. Special Salary Continuation Payments. Because you will be a “key employee” on
your Separation Date, your special salary continuation payments are subject to
certain limitations under Internal Revenue Code (“Code”) Section 409A
(hereinafter called “409A”). To comply with 409A, you will receive salary
continuation payments for the period beginning on the first payroll period which
begins on or after July 1, 2008 and continuing until the final payroll period
which ends immediately on or after July 26, 2010 (the “Payment Period”). The
aggregate amount of such salary continuation payments will be equivalent to two
year’s base salary and will be payable in equal bi-weekly installments, less any
and all required taxes and other withholdings. Base salary for these purposes is
$535,000.

You will not accrue any vacation days during the Continuation Period (defined as
beginning on the day after the Separation Date and continuing through the
expiration of the Payment Period) or thereafter.

3. Tax-Qualified Retirement Plans.

You will not be entitled to continue to participate in the Avon Personal Savings
Account Plan after the Separation Date.

You are 100% vested in your Avon Products, Inc. Personal Retirement Account Plan
(“PRA”) benefit. You will be considered a terminated participant for purposes of
the PRA at the end of the Continuation Period.

4. Restoration Plan. You are 100% vested in your Benefit Restoration Plan of
Avon Products, Inc. (the “Restoration Plan”) benefit. You will be considered a
terminated participant for purposes of the Restoration Plan in accordance with
the terms of the Restoration Plan.

5. MIP Awards. You will be eligible for a 2007 and 2008 Management Incentive
Plan (“MIP”) Award. The 2007 MIP Award, if any, will be based on actual
performance, with individual goals determined at 100% achievement. Any such 2007
MIP Award will be paid to you at the same time the MIP Award is payable to all
participants in 2008 unless you have already elected to defer such 2007 MIP
Award to

 

2



--------------------------------------------------------------------------------

the Avon Products, Inc. Deferred Compensation Plan (the “DCP”). The 2008 MIP
Award will be guaranteed to be at least 100% of target (70% of your base salary
at December 31, 2007). You will not be permitted to defer the 2008 MIP Award.
Your 2008 MIP Award will be paid at the same time the MIP Award is payable to
all participants in 2009. You will not be eligible for a 2009 or 2010 MIP Award
and by agreeing to the terms in this letter, you hereby waive any such right
that you may have to all or any portion of any MIP award for 2009 or 2010.

6. Performance Cash Plan Awards. You will be eligible to participate in any
awards under the 2005-2007 Performance Cash Plan and under the 2006-2007
Turnaround Incentive Plan (“Incentive Awards”). Such Incentive Awards will be
payable in 2008, in accordance with the terms of the Plans at the same time the
Incentive Awards are payable to all participants, unless you have elected to
defer such Incentive Awards to the DCP.

You will not be eligible to participate in any other future performance plans
established on or after the date of this letter and you hereby waive any such
right that you may have to participate in any other future performance plans
established on or after the date of this letter.

7. Participation in Deferred Compensation Plan. As a participant in DCP,
distributions under the DCP will be made in accordance with the terms of the
DCP. After the Separation Date, you will no longer be eligible to defer any
compensation into the DCP and you waive any right to participate therein.

8. Stock Options and Restricted Stock Units. The attached Statement of Stock
Options and Restricted Stock Units lists your outstanding stock option and
restricted stock unit vesting schedules.

Prior to your scheduled Separation Date, your outstanding stock options and
outstanding restricted stock units will continue to vest according to the terms
of the applicable stock option agreement(s) and restricted stock unit
agreement(s), respectively, and all other aspects of your stock options and
restricted stock units will continue to be governed by the applicable stock
option agreement(s) and restricted stock unit agreement(s), respectively.

The Company agrees to amend all of your outstanding restricted stock unit
agreements so that upon your scheduled Separation Date, provided you have not
voluntarily terminated employment or have not been terminated by the Company for
Cause, any restricted stock units which have not vested at the time of your
Separation Date will become 100% vested. The restricted stock units will be
payable in accordance with the terms of the applicable restricted stock unit
agreements.

 

3



--------------------------------------------------------------------------------

The Company agrees to amend all of your outstanding stock option agreements so
that upon the Separation Date, provided you have not voluntarily terminated
employment or have not been terminated by the Company for Cause, your stock
options will continue to vest and be fully vested no later than the end of the
Continuation Period and your stock options will continue to be exercisable for
their full ten-year terms. Notwithstanding the foregoing, in no event will you
be entitled to exercise any stock option once that stock option has expired at
the end of its original term.

9. Welfare Benefits and Perquisites.

(a) During the Continuation Period and provided that you are a participant in
such plans as of the Separation Date, you will continue to be eligible to
participate in the Company’s Supplemental Life Insurance Plan and its Group Life
Insurance coverage and Supplemental Life Insurance coverage at the contribution
levels that you had selected prior to the Separation Date, if each such plan
permits such continuation of coverage after your Separation Date at the time of
your Separation Date.

(b) During the Continuation Period and provided that you are a participant in
such plans as of the Separation Date, you will be eligible to participate in the
Company’s Medical Insurance and Dental Insurance at the contribution levels
previously selected; provided that (i) to the extent that any such benefit is
provided via reimbursement to you, no such reimbursement will be made by the
Company later than the end of the year following the year in which the
underlying expense is incurred, (ii) any such benefit provided by the Company in
any year will not be affected by the amount of any such benefit provided by the
Company in any other year, and (iii) under no circumstances will you be
permitted to liquidate or exchange any such benefit for cash or any other
benefit. In the event that, during the Continuation Period, you should become
employed by another employer and are provided with medical and/or dental
coverage, you may either drop your Avon coverage or continue your coverage under
both plans. If you become covered under both plans, your coverage will be
coordinated between the two plans with your new employer’s plan serving as the
primary payer. Employment with another company, however, will not cause any
change in your continued entitlement to salary continuation and any other
benefits set forth in this letter, subject to the restrictions of Paragraph 11
below. In the event that your health insurance coverage ceases during the
Continuation Period due to a “qualifying event,” or due to the expiration of the
Continuation Period, you will then be entitled to continued coverage under the
federal law known as “COBRA” for the period provided therein at your own
expense, provided you comply with the requirements of “COBRA”. If, at the
conclusion of the Continuation Period, you are eligible to retire under the Avon
Products, Inc. Retirement Medical Plan, then you will be eligible for retiree
medical coverage, subject to plan terms and any caps or limitations imposed
thereon by Avon.

 

4



--------------------------------------------------------------------------------

(c) You will continue to receive: (i) the Home Security benefit through the end
of your annual contract; (ii) Financial Planning and Tax Preparation Services
for 2008, 2009, 2010 and the first quarter of 2011; (iii) your car flex
allowance accruals for three months after your Separation Date; and (iv) your
Executive Health Exam for up to three months after your Separation Date (as long
as you have not yet received an Executive Health Exam for 2007); provided that:
(x) to the extent that any such benefit is provided via reimbursement to you, no
such reimbursement will be made by the Company later than the end of the year
following the year in which the underlying expense is incurred, (y) any such
benefit provided by the Company in any year will not be affected by the amount
of any such benefit provided by the Company in any other year, and (z) under no
circumstances will you be permitted to liquidate or exchange any such benefit
not already in cash for cash or any other benefit. Any payment or reimbursement
to you for the benefits set forth in this Paragraph 9(c) shall not be made until
July 1, 2008.

(d) Any continued participation in Avon’s employee benefit plans (including the
plans listed in this Paragraph 9) will be in accordance with the provisions of
the relevant plan documents, including any amendments to those plans that may be
enacted from time to time, and any applicable elections that you may have on
file with Avon. Nothing in this letter is intended to limit Avon’s right to
amend, modify or terminate any or all of its employee benefit plans and
programs.

10. E-mail and Voicemail. Your e-mail and voicemail will be discontinued as of
the Separation Date.

11. Your Obligations to Avon. In consideration of and as a condition to your
receiving the benefits being provided to you hereunder, you agree to the
following provisions.

(a) Effectiveness of Our Agreement and Your Continued Service Obligation. You
will not be entitled to receive the benefits set forth in this letter unless you
have signed and delivered to me this letter and the general release attached as
Exhibit A and these documents have become effective (the “Effective Date” of
these documents is set forth in the attached general release).

(b) Non-Disclosure of Information. You will not knowingly use or disclose,
without Avon’s written consent (which may only be provided by the Chief
Executive Officer of Avon), any secret, confidential, or proprietary information
or knowledge relating to Avon or any of its affiliated companies, and their
respective businesses, that you obtained during or as a result of your
employment with Avon, such as, but not limited to, financial information and
projections, marketing information and plans, product formulations and
production methods, intellectual property and trade secrets, and other types of
information not generally available to the public.

 

5



--------------------------------------------------------------------------------

(c) Non-Disparagement. You will not knowingly take any action or make any
statement, whether written or oral, whether in public or private, that
disparages or defames the goodwill or reputation of Avon or any of its
associated companies, or of any of their directors, officers, and associates.

(d) Confidentiality of Our Agreement. You will not disclose the terms and
conditions of this letter to anyone, except as required by law or to your
immediate family, financial and tax advisors, and legal counsel after securing
their similar commitment of strict confidentiality.

(e) No-Hire and Non-Solicitation. You will not, without Avon’s prior written
consent (which may only be provided by the Chief Executive Officer of Avon),
effective immediately and continuing for the duration of the Continuation
Period, directly or indirectly, hire or solicit for hire, or aid in such
solicitation of, whether as an employee or an independent contractor, any
employee of Avon or an affiliated company, including any solicitation of an
employee to leave his or her Avon employment to work for any other employer.

(f) Non-Competition. You will not, without Avon’s prior written consent (which
may only be provided by the Chief Executive Officer of Avon), effective
immediately and continuing through the end of the Continuation Period, directly
or indirectly, accept employment with, act as a consultant or independent
contractor to, or otherwise provide services to any direct selling business or
any cosmetics business (collectively, “Restricted Businesses”). Restricted
Businesses include, without limitation, Amway Corporation / Alticor Inc., O
Boticário, Ebel International / Belcorp Corporation, De Millus, S.A., Faberlic,
Forever Living Products, LLC USA, Herbalife Ltd., Hermès, Lady Racine /
LR-International Cosmetic and Marketing GmbH, Mary Kay Cosmetics, Inc., Natura
Cosmetics S.A., Mistine / Better Way (Thailand) Co. Ltd., Neways International,
Newcup International, NuSkin Enterprises, Inc., Oriflame Cosmetics S.A., Sara
Lee Corporation, Revlon, Inc., The Body Shop International PLC, Shaklee
Corporation, Tupperware Corporation, the Unilever Group (N.V. and PLC), L’Oréal
Group / Cosmair, Inc., The Estée Lauder Companies Inc., The Procter & Gamble
Company, Reckitt Benckiser PLC, Gryphon Development / Limited Brands, Inc.,
Victory Corporation PLC (Virgin Vie, The Virgin Cosmetics Company, Virgin Ware),
Vorwerk & Co. KG / Jafra Worldwide Holdings (Lux) S.àR.L., Inc., Yanbal
International (Yanbal, Unique), or any of their affiliates. As set forth more
fully in Paragraph 15 below, no geographic limitation on this restriction is
appropriate, and such a limitation would be counter to the protections that Avon
is seeking to obtain by agreeing to provide you with the benefits set forth in
this letter.

 

6



--------------------------------------------------------------------------------

(g) Cooperation. If deemed necessary by the Company, you will reasonably assist
and cooperate with the Company (and its directors, agents, and attorneys) in all
respects in connection with the conduct of any pending or future action,
proceeding, internal investigation, governmental or regulatory investigation,
civil or administrative proceeding, arbitration, or litigation involving the
Company or any of its associated companies, including, without limitation, any
such action, proceeding, investigation, arbitration, or litigation in which you
are called to testify, and you will promptly respond to all reasonable requests
by the Company relating to information that may be in your possession or under
your control. This obligation shall exist regardless of whether the Company or
any of its associated companies is named as a party or as a subject or target of
any action, proceeding, investigation, arbitration, or litigation. You will also
cooperate with the Company and be reasonably available to the Company with
respect to continuing or future matters arising out of your employment or any
other relationship with the Company and its associated companies, whether such
matters are business-related, legal, or otherwise. You will perform all acts and
execute and deliver all documents that may be reasonably necessary to fulfill
the obligations created by this Subparagraph (g). Subject to applicable law and
the Articles and Bylaws of the Company, the Company will promptly reimburse you
for any reasonable out-of-pocket and travel expenses incurred by you in
connection with your fulfillment of your obligations under this Subparagraph
(g), provided that such expenses have been approved by the Company, in writing,
prior to your incurring the expense. It is agreed that: (i) the Company will
provide you with reasonable advance notice regarding these activities, to the
extent possible; and (ii) any requests made hereunder by the Company will be
made in good faith and will not unreasonably interfere with your duties to any
subsequent employer.

(h) Forfeiture of Benefits. By signing this letter, you acknowledge that you
understand that violations of any of the covenants contained in this letter are
material and that any violations may forfeit, at Avon’s sole discretion, your
unpaid benefits and payments under this letter (including salary continuation),
but do not relieve you of your continuing obligations under this letter. In
connection with the foregoing, Avon’s Senior Vice President of Human Resources
or General Counsel will give you notice of any alleged violations of the
covenants contained in this letter and you will have thirty (30) days to respond
to such allegation; however, the absence of such notice shall not relieve you
from any of your obligations under this letter.

(i) Equitable Relief. You acknowledge that the remedy at law for your breach of
this Paragraph 11 will be inadequate, and that the damages flowing from such
breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a violation of any part of this Paragraph 11, the Company will
be entitled to immediate injunctive relief (or other equitable relief) and may
obtain a temporary order restraining any further violation. No bond or other
security will be

 

7



--------------------------------------------------------------------------------

required to obtain such relief, and you consent to the issuance of such
equitable relief. Nothing in this Subparagraph (i) will be deemed to limit the
Company’s remedies at law or in equity that may be pursued or availed of by the
Company for any breach by you of any part of Paragraph 11.

12. Return of Company Property. On the Separation Date, or at any other time
upon request by Avon, you will be required to promptly deliver to Avon, and not
keep in your possession, duplicate, or deliver to any other person or entity,
any and all property that belongs to Avon or any of its affiliated companies,
including without limitation, computer hardware and software, palm pilots,
pagers, cell phones, other electronic equipment, keys, credit cards,
identification cards, records, data, and other documents and information,
including any and all copies of the foregoing.

13. Entire Agreement; Amendments. You acknowledge that the entire consideration
for your signing this letter and executing the general release attached as
Exhibit A is expressly stated in this document and that the Employment Agreement
is hereby superseded. All other promises or agreements of any kind that have
been made by or between the parties hereto (or by any other person or entity
related to such parties) related to the subject matter of this letter are
superseded by this letter. You agree that this letter may not be changed orally
and may only be amended by a writing signed by the parties hereto.
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement will not supersede, or otherwise derogate from, any restrictive
covenant or other obligation that you may have under any equity award granted to
you by Avon or in any Avon benefit plan in which you participate (for example,
obligations with respect to competition and confidentiality assumed by you in
connection with your stock option awards).

14. Internal Revenue Code Section 409A. In the event that amendments to this
letter are necessary in order to comply with current or future guidance or
interpretations under 409A, including amendments necessary to ensure that your
compensation will not be subject to 409A, you and the Company will discuss and
seek to agree to such amendments, on a prospective and/or retroactive basis, as
may be necessary or desirable to comply with 409A.

15. Severability; Judicial Modification. You agree that the provisions of this
letter are severable and that it is your and the Company’s intent that the
restrictions contained in this letter be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought.
If any of the restrictions contained in this letter are for any reason held by a
court to be excessively broad as to duration, activity, geographical scope, or
subject, then such restrictions will be construed, judicially modified, or “blue
penciled” in such jurisdiction so as to thereafter be limited or reduced to the
extent required to be enforceable in such jurisdiction in accordance with
applicable

 

8



--------------------------------------------------------------------------------

law. If any of the restrictions contained in this letter are held to be invalid,
illegal, or unenforceable in any respect under any applicable law in any
jurisdiction, then such invalidity, illegality, or unenforceability will not
affect any other provision of this letter or any other jurisdiction, but such
restrictions will be reformed, construed, and enforced in such jurisdiction as
if such invalid, illegal, or unenforceable restrictions had never been contained
in this letter. You acknowledge and understand that, due to (a) the nature of
the restrictions contained in this letter, (b) the global nature of the
Company’s business and your position within the Company, and (c) the
technological advancements in electronic communications around the world, any
geographic restriction of your obligations under Paragraph 11 above would be
inappropriate and counter to the protections sought by the Company thereunder.

16. Voluntary Nature of Your Agreement; Right to Consult with Counsel. You are
not required to accept and agree to this letter. Any election to do so by you is
completely voluntary. By signing this letter, you warrant and represent that you
have read this entire letter (including the attached general release), that you
have had an opportunity to consult fully with an attorney or have voluntarily
waived that opportunity, and that you fully understand the meaning and intent of
this letter (including the attached general release).

17. Governing Law; Jurisdiction. You agree that this letter will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflict of laws principles. Any action at law or in equity for
the enforcement of this letter, by either party, other than an action by the
Company to enforce the restrictions contained in Paragraph 11 above, shall be
instituted only in state or federal court having proper jurisdiction located
within the State of New York, County of New York. An action by the Company to
enforce the restrictions contained in Paragraph 11 above may be brought within
any court in the State of New York, County of New York, or in any other court
having proper jurisdiction.

18. No Waiver. No waiver by either of the parties hereto of a breach of or a
default under any of the provisions of this letter shall thereafter be construed
as a waiver of any subsequent breach or default of a similar nature. The failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this letter or to exercise any right or privilege hereunder shall
not be construed as a waiver of any such provisions, rights, or privileges
hereunder, or a waiver of any subsequent breach or default of a similar nature.

19. Death. In the event of your death after the date of this letter agreement,
the remaining unpaid payments will continue to be paid to your spouse or other
beneficiary, as designated in writing to us, as if you had not died. Your
benefits will be governed by the relevant benefit plans in which participate.

 

9



--------------------------------------------------------------------------------

20. Counterparts. This letter may be executed in two or more counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

21. Successors.

(a) This letter agreement is personal to you, and without written prior consent
of Avon, shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This letter agreement shall inure to the benefit of
and be enforceable by your legal representatives.

(b) This letter agreement shall inure to the benefit of and be binding upon Avon
and its successors. Avon shall require any successor to all or substantially all
of its business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to you, expressly to assume in writing and agree to
perform this letter agreement in the same manner and to the same extent as Avon
would be required to perform if no such succession had taken place.

22. Mitigation. You shall not be required to mitigate the amount of any payment
provided in this letter by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this letter (subject to Paragraph 9(b)) be
reduced as a result of any payment to you as the result of employment by another
employer after the Separation Date or by any other compensation.

23 Non-Disparagement. Avon agrees that it will not knowingly take any action or
make any statement, whether written or oral, whether in public or private, that
disparages or defames your reputation.

* * * * * *

Should you elect not to accept the terms contained in this letter, then you will
be provided only with the benefits under the provisions of the Employment
Agreement and you will be notified by separate letter of your right to continued
health insurance coverage, at your own expense, under the federal law known as
COBRA.

If you do not sign this letter and return it to Avon within 21 days of the date
on which you receive this letter, then this offer will automatically be
considered withdrawn and void and you will not be entitled to any benefits
hereunder. If you sign and return this letter and the attached general release
within this 21-day time period, then you will have seven days immediately
thereafter to revoke your decision by delivering written notice of revocation to
the Chief Executive Officer of Avon. If you do not revoke your decision during
that seven-day period, then this letter will become binding and effective on the
eighth day.

 

10



--------------------------------------------------------------------------------

Your signature below signifies your voluntary acceptance of the terms of this
letter and your election to receive benefits hereunder, which benefits you
acknowledge are in excess of those provided under your Employment Agreement.
Please sign and date both copies of this letter and the attached general release
in the spaces provided, returning one copy to Avon and retaining the other copy
for your records. If you elect not to accept this offer, please notify me, in
writing, as soon as practicable of your decision.

 

11



--------------------------------------------------------------------------------

We thank you for your contributions to Avon, and wish you success with your
future endeavors.

 

Sincerely, Avon Products, Inc. By:  

/s/ Lucien Alziari

  Lucien Alziari   Senior Vice President Human Resources

Cc: Andrea Jung, Chairman and Chief Executive Officer

 

Accepted and agreed to:      

/s/ Gilbert L. Klemann, II

        Date: 8/7/07  

 

12



--------------------------------------------------------------------------------

EXHIBIT A- GENERAL RELEASE

In consideration of the special severance benefits being provided to me under
the letter to which this general release is attached as an exhibit (the
“Letter”), I agree, on behalf of myself and my heirs, executors, administrators,
and assigns, to forever release, dismiss, and discharge (except as provided by
the terms and conditions of the Letter) Avon Products, Inc. (“Avon” or the
“Company”) and its affiliated companies and their respective current and former
officers, directors, associates, employees, agents, employee benefit plans,
employee benefit plan fiduciaries, employee benefit plan trustees, shareholders,
and assigns, each and all of them in every capacity, personal and representative
(collectively referred to as the “Avon Released Parties”), from any and all
actions, causes of action, claims, demands, judgments, charges, contracts,
obligations, debts, and liabilities of whatever nature (“Losses”), that I and my
heirs, executors, administrators, and assigns have or may hereafter have against
the Avon Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including, without limitation, my employment relationship with Avon and
the termination of such relationship, all matters arising under any federal,
state, or local statute, rule, or regulation, or principle of contract law or
common law, any breach of contract, wrongful discharge, tort, breach of
common-law duty, breach of fiduciary duty and violation of laws prohibiting any
form of employment discrimination or other unlawful employment practice,
including without limitation: the Worker Adjustment and Retraining Notification
Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq.; the Fair Labor Standards Act
of 1938, as amended, 29 U.S.C. §§ 201 et seq.; the Family and Medical Leave Act
of 1993, as amended, 29 U.S.C. §§ 2601 et seq.; Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.; the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”); the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.;
the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.; the National Labor Relations Act of 1935, as amended, 29 U.S.C.
§§ 151 et seq.; the New York State Human Rights Law, as amended, N.Y. Exec. Law
§§ 290 et seq.; the New York City Human Rights Law, as amended, N.Y.C. Admin.
Code §§ 8-101 et seq.; and any other equivalent federal, state, or local
statute, rule, or regulation; provided that I do not release or discharge the
Avon Released Parties (i) from any Losses arising under the ADEA that arise
after the date on which I execute this general release, and (ii) from any claims
for a breach by the Company of its obligations under the Letter. It is
understood that nothing in this general release shall preclude or prevent me
from challenging the validity of this general release solely with respect to my
waiver of any Losses arising under the ADEA on or before the date on which I
executive this general release. It is understood that nothing in this general
release is to be construed as an admission on behalf of the Avon Released
Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.

 

13



--------------------------------------------------------------------------------

It also is understood that this release does not release the Avon employee
benefit plans from any claims for vested benefits that I have under the terms of
any of the Company’s employee benefit plans applicable to me.

I represent and warrant that I have not filed any complaint, charge, claim, or
proceeding against any of the Avon Released Parties before any federal, state,
or local agency, court, or other body relating to my employment and the
cessation thereof. I further agree that if, I or any other person files an
action, complaint, charge, claim, or proceeding against any of the Avon Released
Parties, I will not seek or accept any monetary relief in such action,
complaint, charge, claim, or proceeding.

I further represent and understand that by signing this release, I agree that I
will, as may be reasonably requested from time to time by Avon, (i) advise and
consult on matters within or related to my expertise and knowledge in connection
with the business of Avon, (ii) make myself available to Avon to respond to
requests for information concerning matters involving facts or events relating
to Avon, and (iii) assist with respect to pending and future litigation,
investigations, arbitration, or other dispute resolution matters. In agreed upon
circumstances, I understand that I will be paid at the rate of my current salary
as of my last day of active employment for time expended by me at Avon’s request
on such matters, and that I will receive reimbursement for reasonable
out-of-pocket expenses incurred in connection with such assistance. I understand
that I will not be credited with any compensation, service or age credit for
purposes of eligibility, vesting, or benefit accrual under any employee benefit
plan of Avon.

I further represent and warrant that I fully understand the terms of this
general release, that I have been encouraged to seek the benefit of advice of
counsel, and that I knowingly and voluntarily, of my own free will, without any
duress, being fully informed, and after due deliberation, accept its terms and
sign below as my own free act. I understand that as a result of executing this
general release, I will not have the right to assert that Avon or any other Avon
Released Party unlawfully terminated my employment or violated any of my rights
in connection with my employment.

I understand that in the event Avon receives any inquiries from prospective
employers, it shall be the policy of Avon to respond by advising that Avon’s
policy is to provide information only as to service dates and positions held and
by providing such information.

I acknowledge that I am hereby being advised by Avon to consult with legal
counsel before signing this general release, and that I am encouraged and
cautioned by Avon to consult with an attorney prior to my signing this general
release. Further, I have 21 days to consider whether to sign this general
release, during which time Avon will not

 

14



--------------------------------------------------------------------------------

change or revoke the offer contained in the Letter. However, I am not required
to consult an attorney or to delay accepting such offer and I may choose to sign
this general release at any time during the 21-day consideration period. I
understand that if I do not execute this general release and return it to Avon
within 21 days of the date on which I received the Letter, then I will not be
entitled to any benefits under the Letter. As long as I sign and return this
general release and the Letter within such time period, I will have seven days
immediately thereafter to revoke my decision by delivering written notice of
such revocation to the Senior Vice-President Human Resources. If I do not revoke
my decision during that seven-day period, then this general release and the
Letter will become effective on the eighth day (the “Effective Date”).

This general release shall be governed by the laws of the State of New York
without giving effect to its conflict of laws principles.

 

/s/ Gilbert L. Klemann, II

       8/7/07   Gilbert L. Klemann, II      Date

 

15